The opinion of the Court was delivered at the ensuing term in Cumberland, by
Mellen C. J.
By the exceptions it appears that the title of the demandant was proved to have been good on the 19th day of July, 1827 ; but the tenant contends that on that day he sold and conveyed all his right, title and interest in the demanded premises to Wilcox, by his deed of that date. Unless he was disseised when he *197made the deed, the title passed to Wilcox, and the action fails. The jury under the directions given them, have found that ho was not disseised, The only question is whether they were properly instructed. John Sewall was seised of the tract of land assigned to him, and his title and seisin were conveyed to Joseph, the tenant, by deed dated July 17, 1826; Joseph went into possession under his deed and has ever since remained in possession. We think that the first instruction given to the jury, though not in the language as requested, nor merely oí’ the import of it, yet that it was more comprehensive, and included the requested instruction and was more explicit and intelligible ; presenting to their minds the grounds and principles on which they were to decide the question whether the possession of Joseph, of the premises in question, at the time of the conveyance to Wilcox, amounted to and constituted a disseisin. We do not perceive any incorrectness in the foregoing instruction. The next inquiry is whether the second instruction was proper. To answer this question we must examine the testimony of Daniel Sewall. He stated that in eight or ten conversations with Joseph Sewall, since the conveyance of John Sewall to him, he admitted that the demandant had a right in common in some part of the demanded premises, and that he wished to purchase it; but that after the conveyance to Wilcox, Joseph denied all right of the demandant and claimed to hold the whole. The admission of Stephen's right in common was good evidence to qualify the seisin and possession of Joseph, and prove that they were not adverse to, but in submission to the common seisin of Stephen; and his denial had a tendency to prove, and, in fact, was proof that his possession was adverse to the title of Stephen, and so was a disseisin. The evidence of the above denial, however, the Judge instructed the jury to disregard, which, in effect, amounted to an exclusion of that part of Mr. Sewall’s testimony. Now the difficulty is this. Mr. Sew-all refers only to two dates ; namely, the time of the conveyance from John Sewall to Joseph ; and the conveyance from Stephen to Wilcox; between which events or dates there is an interval of a year. it. does not appear how long before the deed to Wilcox was given, the above mentioned admissions of Joseph were made; or *198when he began to consider himself as holding adversely to Stephen and openly denying his right; it might have been many months before the conveyance to Wilcox; and that the denial of the demandant’s right had reference to his own possession and claim of the whole for months before the above conveyance was made. This, perhaps, may be an improbable fact; but being a matter of inference, it was proper for the consideration of the jury ; and though a disseisin committed by Joseph after the deed was made, would be a fact of no importance in this cause, or in any manner affect the operation of the deed, still the excluded evidence might have been considered by the jury as explanatory of the intentions of. Joseph before the conveyance was made and shewing him a desseisor at that time. On the whole, we are all of opinion that the last restrictive instruction was too limited and therefore incorrect.
Exceptions sustained ; verdict set aside ; and new trial granted.